Exhibit 10.21

 

April 30, 2007                                             

 

JoAnne A. Griffith

122 Liberty Corner Road

Warren, NJ 07059

Dear Ms. Griffith:

Reference is made to your employment agreement, dated as of January 1, 1998,
with MTV Networks (“MTVN”), a business unit of Viacom Inc. (“Viacom”), as
amended as of May 1, 2000 and August 1, 2003 (your “Employment Agreement”). All
defined terms used without definitions shall have the meanings provided in your
Employment Agreement.

This letter, when fully executed below, shall amend your Employment Agreement as
follows, effective as of January 1, 2006:

1. Term. Paragraph 1 shall be amended to change the date representing the end of
the Employment Term in the first and second sentences from “April 30, 2006” to
“May 31 2008”.

2. Duties. Paragraph 2 shall be amended to replace the second and third
sentences with the following:

“During the Employment Term, until December 31, 2007 (the “Resignation Date”),
you agree to devote your entire business time, attention and energies to the
business of Viacom and MTVN. Until such time (the “Succession Date”) as Viacom
has appointed or hired a successor for such position, but no later than the
Resignation Date, you will be Executive Vice President, Human Resources of
Viacom and you agree to perform such duties and such other duties reasonable and
consistent with such office as may be assigned to you from time to time by the
Chief Executive Officer of Viacom. In addition, until the Resignation Date, you
will be Executive Vice President, Human Resources of MTV Networks (“MTVN”) and
you agree to perform such duties and such other duties reasonable and consistent
with such office as may be assigned to you from time to time by the Chief
Executive Officer of MTVN (the “CEO”). Effective as of the Succession Date you
resign your position as Executive Vice President, Human Resources of Viacom.
Except as specified in the next sentence, effective as of the Resignation Date
you resign your position as Executive Vice President, Human



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 2

 

 

Resources of MTVN and all other offices and positions with the Company and all
of its subsidiaries, affiliates, joint ventures, partnerships or any other
business enterprises, as well as from any office or position with any trade
group or other industry organization which you hold on behalf of the Company or
its subsidiaries or affiliates. From the Resignation Date until the end of your
Employment Term, you shall remain an employee of MTVN and provide such advisory
services as are reasonably requested by the CEO, so long as such services are
reasonably consistent with your prior positions with Viacom and MTVN.”

3. Compensation/Salary. Paragraph 3(a) shall be amended to replace the second
and third sentences thereof with the following two sentences:

“Your Salary was increased on May 1, 2006 to Seven Hundred Twenty Five Thousand
($725,000) per annum and shall remain at that level for the remainder of the
Employment Term.”

4. Compensation/Bonus Compensation. Paragraph 3(b)(ii) and (iii) shall be
amended to read in their entirety as follows:

“(ii) Your Target Bonus for each of the calendar years during the Employment
Term shall be 70% of Salary, provided that for the 2008 calendar year, your
Bonus for such year shall be your Target Bonus.

(iii) Your Bonus for any calendar year shall be payable by March 30 of the
following year.”

5. Long-Term Incentive Plans. Paragraph 3(c) shall be amended to add at the end
thereof the following sentence:

“For 2007 and 2008, you will not receive grants of long-term compensation under
Viacom’s long-term incentive plans.”

6. Business Expenses. Paragraph 5 shall be amended to read in its entirety as
follows:

“During the Employment Term, you shall be reimbursed for such reasonable travel
and other expenses incurred in the performance of your duties hereunder as are
customarily reimbursed to senior executives of (i) Viacom, with respect to
Viacom related travel and expenses and (ii) MTVN, with respect to all other such
travel and other expenses.”

7. Non-Competition. Paragraph 6(a) is hereby amended to add the following
sentence at the end thereof:

 



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 3

 

 

“Your obligations under this paragraph 6(a) shall terminate at the end of your
Employment Term.”

8. Termination for Cause. The definition of “cause” in Paragraph 8(a) shall be
amended to add the following clause at the end thereof:

“, your failure to obey a material lawful directive that is appropriate to your
position from an executive to whom you report, or willful failure to cooperate
with a bona fide internal investigation or investigation by regulatory or law
enforcement authorities, after being instructed by MTVN or Viacom to cooperate,
or the willful destruction or failure to preserve documents or other material
known to be relevant to such an investigation, or the willful inducement of
others to fail to cooperate or to destroy or fail to produce documents or other
material.”

9. Good Reason Termination. Paragraph 8(b) shall be deleted in its entirety.

10. Termination Payments, Etc. Paragraph 8(d)(ii) shall be amended to read in
its entirety as follows:

“(ii) bonus compensation for each calendar year (or prorated portion thereof)
during the Employment Term equal to your Target Bonus as set forth in paragraph
3(b) hereof, or determined in accordance with the Viacom Short-Term Incentive
Plan for such year, whichever is lower;”

11. Stock Options. Paragraph 8(d)(vi) shall be amended by (i) deleting the first
sentence in the proviso and (ii) adding the following two sentences at the end
thereof:

“In addition, all restricted stock units granted to you under the LTMIP (or any
successor plan) shall vest on such date of termination and all stock options and
restricted stock units shall be exercisable in accordance with the terms of the
LTMIP (or any successor plan) as applicable to an employee retiring on such date
of termination.”

12. Non-Renewal Notice. Paragraph 8(f) shall be deleted in its entirety.

13. Equal Opportunity Employer. Paragraph 11 shall be amended to add the
following sentence at the end thereof:

“In addition, you agree that you will comply with the Viacom Business Conduct
Statement.”

14. Miscellaneous. Your Employment Agreement shall be amended to add the
following paragraph 19 after paragraph 18 therein:

 



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 4

 

 

“19. Deductions and Withholdings, Payment of Deferred Compensation,
Section 409A.

(a) All amounts payable under this Agreement shall be paid less deductions and
income and payroll tax withholdings as may be required under applicable law and
any benefits and perquisites provided to you under this Agreement shall be
taxable to you as may be required under applicable law.

(b) Notwithstanding any other provision of this Agreement, any payment or
settlement triggered by termination of your employment with MTVN shall not be
made until six months and one day following your termination date if such delay
is necessary to avoid the imposition of any tax, penalty or interest under
Section 409A of the Internal Revenue Code of 1986, as amended. MTVN, after
consulting with you, may amend this Agreement or the terms of any award provided
for herein in any manner that MTVN considers necessary or advisable to ensure
that cash compensation, equity awards or other benefits provided for herein are
not subject to United States federal income tax, state or local income tax or
any equivalent taxes in territories outside the United States prior to payment,
exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A. Any such amendments shall be made in a
manner that preserves to the maximum extent possible the intended benefits to
you. This paragraph 19(b) does not create an obligation on the part of MTVN to
modify this Agreement and does not guarantee that the amounts or benefits owed
under the Agreement will not be subject to interest and penalties under
Section 409A.”

15. Releases. Your Employment Agreement shall be amended to add the following
paragraph 20 after paragraph 19 therein:

“20. Releases.

(a) Release by You.

(i) Release. In consideration of the payments and benefits provided to you under
this Agreement and the Employment Agreement, in connection with your resignation
and after consultation with counsel, you, and each of your respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company and any of its subsidiaries, affiliates or
predecessors (collectively, the “The Company Group”) and each of their
respective officers, employees, directors, shareholders and agents from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims arising under Title VII of
the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act of 1993, or any other federal, state, local or foreign law, that the
Releasors



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 5

 

 

may have, or in the future may possess, arising out of your employment
relationship with and service as an employee, officer or director of the Company
Group, and the termination of such relationship or service; provided, however,
that the release set forth in this paragraph 20(a)(i) shall not apply to (1) the
obligations of the Company under this Agreement or (2) any indemnification
rights you may have in accordance with the Company’s governance instruments or
under any director and officer liability insurance maintained by the Company
with respect to liabilities arising as a result of your service as an officer
and employee of the Company. The Releasors further agree that the payments and
benefits described in this Agreement (including the applicable post-resignation
obligations of the Company under the Employment Agreement) shall be in full
satisfaction of any and all Claims for payments or benefits, whether express or
implied, that the Releasors may have against the Company Group arising out of
the your employment relationship or the your service as an employee, officer and
director of the Company Group and the termination thereof other than rights
under any and all the Company benefit plans and programs in accordance with the
terms of such plans or programs.

(ii) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to you under this Agreement, the Releasors hereby
unconditionally release and forever discharge the Company Group, and each of
their respective officers, employees, directors, shareholders and agents from
any and all Claims that the Releasors may have as of the date you sign this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, you hereby acknowledge and
confirm the following: (1) you were advised by the Company in connection with
your termination to consult with an attorney of your choice prior to signing
this Agreement and to have such attorney explain to you the terms of this
Agreement, including, without limitation, the terms relating to your release of
claims arising under ADEA and, you have in fact consulted with an attorney;
(2) you were given a period of not fewer than twenty-one (21) days to consider
the terms of this Agreement and to consult with an attorney of your choosing
with respect thereto; (3) you are providing the release and discharge set forth
in this paragraph 20(b) only in exchange for consideration in addition to
anything of value to which you are already entitled; and (4) that you knowingly
and voluntarily accepts the terms of this Agreement.

(iii) No Assignment. You represent and warrant that you have not assigned any of
the Claims being released under this paragraph 20(a).

(iv) Claims. You agree that you have not instituted, assisted or otherwise
participated in connection with, any action, complaint, claim, charge,
grievance, arbitration, lawsuit, or administrative agency proceeding, or action
at law or otherwise against any member of the Company Group or any of their
respective officers, employees, directors, shareholders or agents.

 



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 6

 

 

(b) Release by the Company.

(i) Release. In consideration of your waiver and release of claims set forth
above and your other obligations hereunder, the Company Group, for its, and
their respective officers, directors, employees, shareholders and agents, hereby
irrevocably and unconditionally releases and forever discharges you, your
family, your estate, your agents, attorneys, your heirs, executors,
administrators, representatives, successors and assigns from and against any and
all Claims of which the Company’s executive officers are aware on or prior to
April 30, 2007, relating to or arising out of, directly or indirectly, your
employment relationship with and service as a director, employee or officer of
the Company Group and the termination of such relationship or service; provided,
however, that this release shall not apply to (1) any of your obligations under
this Agreement (2) any of your applicable post-Resignation Date obligations
under the Employment Agreement as referenced in paragraph 20(a) of this
Agreement or (3) any Claims relating to or arising out of your gross negligence,
willful misconduct or bad faith.

(ii) No Assignment. The Company represents and warrants that no member of the
Company Group has assigned any of the Claims being released under this paragraph
20(b).

(iii) Claims. The Company agrees that neither it nor any member of the Company
Group has instituted, assisted or otherwise participated in connection with, any
action, complaint, claim, charge, grievance, arbitration, lawsuit, or
administrative agency proceeding, or action at law or otherwise against you, any
of the Releasors or any of their respective officers, employees, directors,
shareholders or agents.”

16. Viacom. Your Employment Agreement shall be amended to add the following
paragraph 21 after paragraph 20 therein:

“21. Viacom Inc. Viacom shall be a third party beneficiary of this Employment
Agreement and shall have all of the rights of MTVN hereunder as if it were a
party hereto.”

Except as herein amended, all other terms and conditions of your Employment
Agreement shall remain the same and your Employment Agreement, as herein
amended, shall remain in full force and effect.

 



--------------------------------------------------------------------------------

JoAnne A. Griffith

April 30, 2006

Page 7

 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all five (5) copies of this letter agreement to the undersigned for
execution on behalf of Viacom; after this letter agreement has been executed by
Viacom and a fully executed copy returned to you, it shall constitute a binding
amendment to your Employment Agreement.

 

 

Very truly yours, MTV NETWORKS, a division of
Viacom International Inc. By:     /s/ Philippe P. Dauman    Name:    Philippe P.
Dauman    Title:    President and Chief Executive Officer of Viacom Inc.

 

 

ACCEPTED AND AGREED:

/s/ JoAnne A. Griffith JoAnne A. Griffith Dated: April 30, 2007            